Title: John Quincy Adams to Thomas Boylston Adams, 20 April 1791
From: Adams, John Quincy
To: Adams, Thomas Boylston


Boston April 20th: 1791.
I received by the last Post your short favour, inclosing a much longer one to Quincy which I have punctually delivered: I know not whether this will reach you before your departure from Philadelphia; if it does not it can do no harm: and if it does, as you have concluded upon coming this way with the family it may be of some service to me.— You recollect doubtless that while I was in Philadelphia, I took some pains to make a complete collection of books and papers relative to the national government. I left one or two little minutes with you to which I requested your attention. A gentleman of your punctuality has certainly not suffered the circumstance to escape your recollection: however a little stimulus to your remembrance perhaps will not be amiss, and if you find any spare room in your trunks when you come on, I must request you to bring with you a set of the laws & journals of both Houses of the last Session, which I presume are published before this.— Perhaps you may remember that my set of the U.S. Gazette was not complete. Mr: Fenno directed me to apply to Mr: Sigourney in this town for the numbers which I wanted, and told me, that I could probably get supplied from him. I have done so accordingly but Mr: Sigourney had sent all the papers in his possession to Mr: Fenno a few days before. I must therefore trouble you to send to him and request him to furnish you with as many of the following numbers as he can of the first Volume. N: 33. 36, 38, 39, 40, 41, 46, 73, 80, 85, 86, 87, 88, 89, 90, 91, 92, 98, 101, 102, 103, 104. and you will either bring them with you, or leave them to be sent by the first convenient opportunity. I shall want also of the second Volume the Numbers 88, 89, 90 which were published while I was on my passage from Philadelphia hither. I was supplied with a complete set of the second Volume to the 87th: number before I came away, and since I got home I have regularly received the numbers as they came; that little chasm, you will easily be able to assist me in filling up, and I hope you have too great a stock of patience to be wearied by my importunities.
I have little more to say. There have been great rebellions among the sons of Harvard, excited by the new regulations subjecting them to examinations. I have not at present time to give you a full account of the whole transactions; the result of the whole is that Jones, a junior is expelled, Trapier rusticated, Sullivan, Sophimore, suspended for nine months, and Ely, I know not of what class, to undergo a punishment not yet made public. I was at exhibition yesterday; Ellery delivered a very pretty English Oration. company pretty much as usual.
Adieu, in haste.
J. Q. Adams.
